Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/529,926 filed on July 7, 2017 and 62/530,001 filed on July 7, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on January 6, 2020, March 13, 2020 and February 25, 2021 have been considered by the Examiner.
Claim Objections
Claims 3, 8 , 11 and 15 is objected to because of the following informalities: in claim 3, the term “the coil” recites in line 1 should be changed to “the magnetic induction coil”; in claim 8, the term “said coil” recites in line 3 should be changed to “said magnetic induction coil”; and in claims 11 and 15, the term “moveble” should be changed to “movable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirby et al. (US Pub. 2016/0175542) (cited by Applicant).
Regarding claim 8, Kirby et al. discloses a hypodermic needle destruction, comprising: a magnetic induction coil (300) (Par. 63 and 110); a control circuit for energizing the magnetic induction coil (300) (Par. 63 and 89, an electronic control system); wherein the control circuit energized the magnetic induction  coil (300) at a voltage and/or frequency that is at least partly dependent on the size or gauge of the medical sharp (2) (Par. 62 and 90-98).
Regarding claim 9, Kirby et al. discloses the medical sharp (2) comprises a metal pen needle cannula and the holder proses a plastic pen needle hub (Fig. 1; Par. 62 and 119).
Regarding claim 10, Kirby et al. discloses the control circuit includes a micro control circuit (Par. 89, microcontroller or microprocessor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US Pub. 2016/0175542) in view of Shepard et al. (US Pat. 3,753,412) (cited by Applicant).
Regarding claim 1, Kirby et al. discloses a hypodermic needle destruction, comprising: a magnetic induction coil (300) (Par. 63 and 110); a control circuit for energizing the magnetic induction coil (300) (Par. 63 and 89, an electronic control system).  Kirby et al. does not disclose the magnetic induction coil has a stepped shape defined by two axially spaced portions having different diameters, or a conical shape defined by a gradually changing diameter in the axial direction.  However, Kirby et al. discloses the construction of the induction coil (100) may be varied (Par. 110). Shepard et al. discloses the magnetic induction coil (54) has a stepped shape defined by two axially spaced portions having different diameters (Fig. 7-8; Col. 2, Lines 35-37, Col. 3, Lines 38-55).  It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 2, Kirby et al. discloses the medical sharp (2) comprises a metal pen needle cannula and the holder proses a plastic pen needle hub (Fig. 1; Par. 62 and 119).
Regarding claim 3, Kirby/Shepard disclose substantially all features of the claimed invention as set forth above including the control circuit energized the magnetic induction coil (300) at a voltage and/or frequency (Par. 62 and 90-98) except the control circuit energized the magnetic induction coil 27 MHz   or about 43 MHz.  However, Kirby et al. discloses the system (110) may be designed for high frequency operation (Par. 95) and that the operating profile may be varied (Par. 62 and 90-94).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kirby/Shepard, the control circuit energizes the magnetic induction coil at a frequency of about 27 MHz   or about 43 MHz, for the purpose of providing a heating profile that suited to the user application that depends on the needle gauge/size.
Regarding claim 4, Kirby et al. discloses the control circuit includes a micro control circuit (Par. 89, microcontroller or microprocessor).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US Pub. 2016/0175542).
Regarding claim 5, Kirby et al. discloses a hypodermic needle destruction, comprising: a magnetic induction coil (300) (Par. 63 and 110); a control circuit for energizing the magnetic induction coil (300) (Par. 63 and 89, an electronic control system); wherein the control circuit energized the magnetic induction coil (300) at a voltage and/or frequency (Par. 62 and 90-98).  Kirby et al. does not explicitly disclose the control circuit energizes the magnetic induction coil at a frequency of about 27 MHz   or about 43 MHz.  However, Kirby et al. discloses the system (110) may be designed for high frequency operation (Par. 95) and that the operating profile may be varied (Par. 62 and 90-94).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kirby et al., the control circuit energizes the magnetic induction coil at a frequency of about 27 MHz   or about 43 MHz, for the purpose of providing a heating profile that suited to the user application that depends on the needle gauge/size.
Regarding claim 6, Kirby et al. discloses the medical sharp (2) comprises a metal pen needle cannula and the holder proses a plastic pen needle hub (Fig. 1; Par. 62 and 119).
Regarding claim 7, Kirby et al. discloses the control circuit includes a micro control circuit (Par. 89, microcontroller or microprocessor).
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langford (US Pat. 5,277,868) in view of Kirby et al. (US Pub. 2016/0175542) and Lee (US Pat. 5,968,402) (both cited by Applicant).
Regarding claim 11, Langford discloses a syringe destruction device, comprising: a magnetic induction heating element (12) (Fig. 1-2; Col. 4, Lines 19-26); a control circuit for energizing the magnetic induction heating element (12) (Col. 5, Lines 28-30; circuitry includes switch 19a); a housing (10) for enclosing the magnetic induction heating element (12) and the control circuit (Fig. 1-2; Col. 4, Lines 1-3); a moveable door (14b) for providing access to the housing Fig. 1-2; Col. 5, Lines 1-2; door 14b allows access to container 14a within the housing 10).  Langford does not disclose the magnetic induction heating element is a magnetic induction coil; and a sensor coupled to the control circuit for detecting an open or closed state of the moveable door.  Kirby et al. discloses a magnetic induction coil (300) (Fig. 20; Par. 63 and 110); and a control circuit for energizing the magnetic induction coil (300) (Par. 63 and 89, an electronic control system).   Lee discloses a sensor (70) coupled to the control circuit (90) for detecting an open or closed state of the moveable door (20) (Fig. 2-3; Col. 2, Lines 35-40; Col. 4, Line 65 to Col. 5, Line 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Langford, the magnetic induction heating element is a magnetic induction coil, as taught by Kirby et al., for the purpose of surrounding and evenly heat the needle; and a sensor coupled to the control circuit for detecting an open or closed state of the moveable door, as taught by Lee, for the purpose of having a door sensor communicates with the alarm for alerting the user if the door is opened.
Regarding claim 12, Langford discloses the medical sharp (15a) comprises a metal pen needle cannula (51) and the holder proses a plastic pen needle hub (42) (Fig. 
Regarding claim 13, Langford/Kirby/Lee disclose substantially all features of the claimed invention as set forth above including from Langford, high frequency induction heating (Col. 4, Lines 19-26; high frequency induction heating); and from Kirby, the control circuit energized the magnetic induction coil (300) at a voltage and/or frequency (Par. 62 and 90-98) except the control circuit energized the magnetic induction coil 27 MHz   or about 43 MHz.  However, Kirby et al. discloses the system (110) may be designed for high frequency operation (Par. 95) and that the operating profile may be varied (Par. 62 and 90-94).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Langford/Kirby/Lee, the control circuit energizes the magnetic induction coil at a frequency of about 27 MHz or about 43 MHz, for the purpose of providing a heating profile that suited to the user application that depends on the needle gauge/size.
Regarding claim 14, Kirby et al. discloses the control circuit includes a micro control circuit (Par. 89, microcontroller or microprocessor).
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langford (US Pat. 5,277,868) in view of Kirby et al. (US Pub. 2016/0175542) and Terada et al. (US Pub. 2006/0118553) (cited by Applicant).
Regarding claim 15, Langford discloses a syringe destruction device, comprising: a magnetic induction heating element (12) (Fig. 1-2; Col. 4, Lines 19-26); a control circuit for energizing the magnetic induction heating element (12) at an RF frequency (Fig. 1-2; Col. 4, Lines 19-26;  Col. 5, Lines 28-30; circuitry includes switch 19a for 
Regarding claim 16, Langford discloses the medical sharp (15a) comprises a metal pen needle cannula (51) and the holder proses a plastic pen needle hub (42) (Fig. 3-4A).   Kirby et al. also discloses the medical sharp (2) comprises a metal pen needle cannula and the holder proses a plastic pen needle hub (Fig. 1; Par. 62 and 119).
Regarding claim 17, Langford/Kirby/Terada disclose substantially all features of the claimed invention as set forth above including from Langford, high frequency except the control circuit energized the magnetic induction coil 27 MHz or about 43 MHz.  However, Kirby et al. discloses the system (110) may be designed for high frequency operation (Par. 95) and that the operating profile may be varied (Par. 62 and 90-94).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Langford/Kirby/Terada, the control circuit energizes the magnetic induction coil at a frequency of about 27 MHz   or about 43 MHz, for the purpose of providing a heating profile that suited to the user application that depends on the needle gauge/size.
Regarding claim 18, Kirby et al. discloses the control circuit includes a micro control circuit (Par. 89, microcontroller or microprocessor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kohl et al. (US Pat. 5,076,178) discloses a syringe needle destruction method and apparatus.  Burden et al. (US Pat. 5,212,362) discloses a method and apparatus for disposing of contaminated hypodermic needles.  Colin et al. (US Pat. 5,765,490) discloses a device for withdrawing and/or ejecting a contaminating medium, with decontamination of the member for manipulating said medium.  Ito et al. (US Pub. 2007/0215578) discloses an apparatus for melting off injection needles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/17/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761